 1
 2
 3

 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA (SACRAMENTO)

10
11 LAURIE STOKES,                                         )   Case No. 2:19-cv-00772-MCE-CKD
                                                          )
12                     Plaintiff,                         )   ORDER GRANTING STIPULATION TO
                                                          )   DISMISS ENTIRE ACTION WITH
13              vs.                                       )   PREJUDICE
                                                          )
14 LIFE INSURANCE COMPANY OF NORTH                        )   Judge:    Morrison C. England, Jr
   AMERICA,                                               )   Ctrm:     7, 14th Fl.
15                                                        )
              Defendant.                                  )   Complaint Filed:      May 2, 2019
16                                                        )

17              Based upon the stipulation of the parties and for good cause shown, it is hereby ordered that
18 this action, Case No. 2:19-cv-00772-MCE-CKD, is dismissed with prejudice in its entirety as to all
19 defendants, with each party shall bear its own attorneys’ fees and costs in this matter. The Clerk of
20 the Court is directed to close this case.
21              IT IS SO ORDERED.
22 Dated: July 25, 2019
23
24
25
26

27
28

                                                          1               Case No. 2:19-cv-00772-MCE-CKD
                                                                 ORDER GRANTING STIP. TO DISMISS ENTIRE
     170451.1                                                                   ACTION WITH PREJUDICE
